DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2021 was filed with the Petition for review by the Office of Petitions on 09/21/2021. The information disclosure statement is being considered by the examiner.


Response to Amendments
Applicant’s amendments to Claims have overcome all claim objections and claim rejections under 35 U.S.C. § 112 previously set forth in the Non-Final Office action mailed on 09/16/2019. Accordingly, all previous claim objections and claim rejections under 35 U.S.C. § 112 have been withdrawn.



Allowable Subject Matter
Claims 1-12 are allowed.



REASONS FOR ALLOWANCE

Applicant’s claims submitted on 09/21/2021 have been fully considered. 

The cited prior art of record, Cheng et al. (US PGPUB no. 2011/0156071 A1; hereinafter Cheng), Ikezawa et al. (US PGPUB no. 2008/0251799 A1; hereinafter Ikezawa) have been found to be the closest prior art.

As explained in the Non-Final Office action mailed on 09/16/2019, Cheng et al. (US PGPUB no. 2011/0156071 A1; hereinafter Cheng), Ikezawa et al. (US PGPUB no. 2008/0251799 A1; hereinafter Ikezawa), alone or in combination, do not teach claims 1, 5 or 9, as a whole. 

	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claims 1, 5 and 9 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893